Citation Nr: 0809689	
Decision Date: 03/24/08    Archive Date: 04/09/08	

DOCKET NO.  04-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of right ankle injury. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of neck injury. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of right arm/right wrist injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from June 1976 to 
April 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In a rating decision of February 1998, the RO denied 
entitlement to service connection for a right ankle injury, 
specifically, the residuals of right ankle sprain.  In a 
subsequent rating decision of March 2000, the RO continued 
its denial of service connection for the residuals of right 
ankle injury, and additionally denied service connection for 
post-traumatic stress disorder, the residuals of neck injury, 
and the residuals of a right arm (and by inference, right 
wrist) injury.  The veteran voiced no disagreement with 
either of those decisions, which have now become final.

Since the time of the most recent rating decision in March 
2000, the veteran has submitted additional evidence in an 
attempt to reopen his claims.  The RO continued its denial of 
service connection for the disabilities at issue, and the 
current appeal ensued.



The Board notes that, during the course of an Informal 
Hearing Presentation in January 2008, the veteran's 
accredited representative indicated that the veteran wished 
to waive initial RO consideration of any evidence submitted 
since the time of the most recent Supplemental Statement of 
the Case in September 2007.  Accordingly, the Board will 
consider that evidence, which consists of various VA 
outpatient treatment records, in its adjudication of the 
veteran's current claims.

Finally, the appeal as to the issues of whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's previously-denied claims for service connection for 
right ankle, neck, and right arm/wrist injuries, as well as 
service connection for post-traumatic stress disorder on a de 
novo basis, is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a decision of March 2000, the RO denied entitlement to 
service connection for post-traumatic stress disorder.

2.  Evidence submitted since the time of the RO's March 2000 
decision is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim.





CONCLUSIONS OF LAW

1.  The decision of the RO in March 2000 denying the 
veteran's claim for service connection for post-traumatic 
stress disorder is final.  38 U.S.C.A. §§ 1131, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the time of the RO's March 2000 
decision denying entitlement to service connection for post-
traumatic stress disorder is both new and material, and 
sufficient to reopen the veteran's claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  her multiple contentions; as 
well as service medical records and numerous VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In pertinent part, it is 
contended that the veteran's current post-traumatic stress 
disorder is the result of spousal abuse, and/or sexual or 
other harassment during her period of active military 
service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  However, if the 
claimed stressor is not combat-related (as in this case), the 
veteran's lay testimony regarding the inservice stressor is 
insufficient, standing alone, to establish service 
connection, and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Where a post-traumatic stress disorder claim is based on an 
inservice personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted disease; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavioral changes following the claimed 
assault is one type of relevant evidence which may be found 
in the sources.  Examples of behavior changes which might 
constitute credible evidence of a stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment, deterioration in work performance; substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.  38 C.F.R. § 3.304(f) (2007).

Finally, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002).  Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen her previously denied claim for service connection for 
post-traumatic stress disorder was filed in February 2003, 
and, as such, the "amended" version of 38 C.F.R. § 3.156(a) 
applies to her claim.  See 38 C.F.R. § 3.156(a) (2007).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides "a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of the prior RO decision in 
March 2000, it was noted that the available evidence of 
record did not show a confirmed diagnosis of post-traumatic 
stress disorder which would permit a finding of service 
connection.  Moreover, that same evidence was inadequate for 
the purpose of establishing that a stressful experience had 
occurred during the veteran's period of active military 
service.  While available records did not show that the 
veteran had a diagnosis of post-traumatic stress disorder, 
the evidence on file demonstrated that the veteran had 
undergone multiple psychiatric hospitalizations for 
polysubstance abuse, an impulse control disorder, and 
substance-induced mood disorder.  Moreover, the veteran had 
additionally received diagnoses of antisocial personality 
disorder and borderline personality.  Personnel records 
showed that the veteran had been separated from service for a 
failure to adapt.  While the veteran had submitted a stressor 
statement listing her stressors as not having received a 
field jacket, receiving a letter from her mother informing 
her that her father and dog had died, and not being stationed 
with her husband at the same Army post, none of those 
stressors had, in fact, been verified.  Based on such 
evidence, and, in particular, the lack of any confirmed 
diagnosis of post-traumatic stress disorder, service 
connection for that disability was denied.  That 
determination was adequately supported by and consistent with 
the evidence then of record, and is now final.  

Evidence submitted since the time of the RO's March 2000 
rating decision, consisting, for the most part, of numerous 
VA and private inpatient and outpatient treatment records and 
examination reports, is both "new" and "material" as to the 
issue of service connection for post-traumatic stress 
disorder.  More specifically, since the time of the RO's 
March 2000 decision, there has been added to the record 
evidence that the veteran currently suffers from a post-
traumatic stress disorder.  In that regard, in a VA 
outpatient treatment record of August 23, 2004, it was noted 
that the veteran had been having flashbacks of being tied up 
and sodomized, as well as brutally assaulted, by her ex-
husband during service.  In the opinion of the treating VA 
psychiatrist, the veteran's reports of being brutalized in 
the military by her ex-husband were "credible" in light of 
various other aspects of her chaotic, abuse-riddled history.  
Under the circumstances, the VA psychiatrist could not rule 
out a diagnosis of post-traumatic stress disorder of delayed 
onset.  More to the point, in the opinion of the VA 
psychiatrist, whether or not the veteran suffered from post-
traumatic stress disorder, her military experiences appeared 
to have contributed to an exacerbation and worsening of her 
"clear character pathology."

Shortly thereafter, during the course of VA outpatient 
treatment on August 30, 2004, the veteran once again 
complained of post-traumatic stress disorder symptomatology 
stemming from her being brutalized by her first husband while 
serving in the Army.  The pertinent diagnosis noted was post-
traumatic stress disorder.

Based on the aforementioned, the Board is of the opinion that 
evidence submitted since the time of the last final rating 
decision in March 2000 provides, at a minimum, a "more 
complete picture of the circumstances surrounding the origin" 
of the veteran's post-traumatic stress disorder, and, as 
such, is sufficient to a proper reopening of her previously-
denied claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Under the circumstances, the Board is of the opinion 
that the veteran's claim for service connection for post-
traumatic stress disorder has been reopened.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements regarding 
the issue of service connection for post-traumatic stress 
disorder have been satisfied by June and July 2003, as well 
as February 2004, November 2005, and March and October 2006 
letters.  In those letters, VA informed the appellant that, 
in order to reopen her claim, new and material evidence was 
needed.  VA also informed the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that she had a current disability, a disease 
or injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

As to informing the veteran of which information and evidence 
she was to provide to VA, and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her 
that it had a duty to obtain any records held by any federal 
agency.  It also informed her that, on her behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that she could obtain 
private records herself and submit them to VA.  Finally, she 
was told to submit any evidence in her possession which 
pertained to her claim.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as VA and private treatment records 
and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for post-traumatic 
stress disorder has been reopened, and, to that extent, the 
appeal is allowed.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for chronic residuals of right ankle and 
right arm/wrist injuries, as well as for an injury to the 
neck (i.e., cervical spine).  Moreover, having determined 
that the veteran's claim for service connection for post-
traumatic stress disorder has been reopened, the Board must 
now turn to a de novo review of all pertinent evidence of 
record.

In that regard, a review of service medical records shows 
that, in January 1977, during the veteran's period of active 
military service, arrangements had been made for her to 
undergo a psychiatric evaluation.  In a subsequent service 
clinical record of late February 1977, it was noted that the 
psychiatric evaluation in question had apparently been 
completed.  Moreover, at the time of a service separation 
examination in March 1977, it was noted that "detailed data 
and testing" were available "as per a psychiatric consult."  
Significantly, in a service administrative record of April 
1977, it was noted that the veteran was being separated from 
active service under the provisions of Paragraph 5-37, AR 
635-200 (i.e., the Expeditious Discharge Program).  
Reportedly, the reason for the veteran's "Expeditious 
Discharge" was her continuous display of qualities 
undesirable for a member of the United States Army, to wit, 
personal appearance and attitude which were constantly "on a 
marginal level."  This, along with the veteran's excessive 
use of sick leave without valid complaints, as well as 
multiple counseling sessions, had led to the conclusion that 
the veteran would never be able to satisfactorily adapt to 
military life.  Most notably, at the time of the veteran's 
April 1977 "Expeditious Discharge," she was described as 
exhibiting a poor attitude and lack of self-discipline, 
resulting in three Article 15's, and twelve counseling 
sessions.  Moreover, a psychiatric evaluation had reportedly 
been performed.

Based on the aforementioned, it would appear that, shortly 
prior to the veteran's final discharge from service, she 
underwent a psychiatric evaluation, the results of which were 
in part responsible for her Expeditious Discharge.  However, 
the report of that psychiatric evaluation is not at this time 
a part of the veteran's claims folder.  Given that the 
veteran has now received a diagnosis of post-traumatic stress 
disorder, the Board is of the opinion that an attempt must be 
made to obtain this report prior to a final adjudication of 
the veteran's claim for service connection.

Finally, as regards the issues of whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's previously-denied claims for service connection for 
right ankle and neck disabilities, the Board notes that, 
during the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In that decision, the Court held that VA must notify a 
claimant of the evidence and information necessary to reopen 
a previously-denied claim, as well as the evidence and 
information necessary to establish her entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.

The Court further stated that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires, in the context of a claim to 
reopen, that the Secretary look at the bases for the denial 
in the prior decisions, and respond with a notice letter 
which describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection which were found insufficient in the 
previous denials.

The Board observes that, while in various correspondence, the 
veteran was provided with a basic description of what 
constitutes "new and material" evidence on the issues of 
service connection for chronic neck and right ankle 
disabilities, she has yet to be provided with notice which 
fully complies with the newly-specified criteria as noted in 
Kent, supra. (i.e., the type of evidence which would be new 
and material based on the reasons for the prior denials).  
Under the circumstances, proper notice must be provided to 
the veteran prior to a final adjudication of her current 
claims for service connection for right ankle and neck 
disabilities.  Moreover, as the veteran has now, for the 
first time, argued that her current right arm/wrist 
symptomatology is in some way causally related to her claimed 
neck (cervical spine) disability, the issue of service 
connection for a chronic right arm/wrist disability must be 
held in abeyance pending completion of the development 
described above regarding the issue of service connection for 
the residuals of neck injury.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Review the veteran's file, and ensure 
that the veteran and her representative 
are sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises the veteran of 
the evidence and information necessary to 
reopen her previously denied claims (for 
service connection for right ankle and 
neck injuries), and which notifies her of 
the evidence and information necessary to 
establish her entitlement to the 
underlying claim for the benefit sought, 
that is, service connection.

The veteran and her representative should 
also be advised of what constitutes new 
and material evidence sufficient to 
reopen her previously denied claims in 
the context of evidence of record at the 
time that the prior claims were finally 
denied.  Finally, the veteran should be 
advised of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection which were found insufficient 
at the time of the previous denials, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Then contact the appropriate service 
department and/or record storage 
facility, in attempt to obtain a report 
of the inservice psychiatric evaluation 
which was apparently conducted some time 
between January and April 1977.  A copy 
of that report, when obtained, should be 
made a part of the veteran's claims 
folder.  Should a report of the 
psychiatric evaluation in question prove 
unavailable, the RO/AMC should 
specifically so state.

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2007, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and her 
representative should be informed of any 
such problem.

4.  Thereafter, review the veteran's 
claims for service connection for right 
ankle and neck injuries.  Following 
readjudication of the veteran's claim for 
service connection for the residuals of 
neck injury, the RO/AMC should 
readjudicate the issue of service 
connection for a right arm/wrist injury, 
on both a direct basis, and as secondary 
to the residuals of neck injury.  Should 
the benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in September 2007.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


